Citation Nr: 1212638	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  05-37 182 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for headaches, to include as secondary to service-connected rhinitis and posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), to include consideration on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970.  His awards include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2004 and a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board remanded the Veteran's appeal in April 2009 and September 2010. However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When the Board last reviewed the case in September 2010, it noted the Veteran's contentions, that he had a pre-existing headache condition that was permanently aggravated by his service, and in the alternative, the condition was due to his service-connected rhinitis and/or service-connected PTSD.  

Regarding the claim of headaches as secondary to the aforementioned service-connected disabilities, the Board found the September 2009 VA examination and April 2010 addendum to be inadequate.  The examiner failed to offer any rationale for the opinion and applied an incorrect comparison in addressing whether the Veteran's headache disorder was aggravated by his service-connected rhinitis and service-connected PTSD.  The examiner did not consider whether there was any aggravation as per 38 C.F.R. § 3.310; he only considered whether the Veteran's headaches were "[b]eing aggravated beyond the normal progression of disability by the Veteran's service-connected rhinitis and/or service-connected PTSD..."  Finally, the examiner opined that the headache disorder appeared to be the evolution of the same headache disorder that preexisted the Veteran's service.  The examiner further reported that, based on the history provided by the Veteran, it appeared that his headaches were "exacerbated" during service.  This was the first indication that the Veteran may have experienced headaches prior to service, so the Board remanded the case for an examination and opinion to initially address the claim of a preexisting headache condition, and to address whether the headache condition was caused or aggravated by the service-connected rhinitis and service-connected PTSD.

The Veteran underwent a VA examination in October 2010, during which the examiner diagnosed chronic mixed tension type and vascular headaches, but indicated that association of the headache condition with the service-connected rhinitis and/or service-connected PTSD could not be commented on without resorting to speculation.  The examiner did not offer any reason as to why an opinion could not be offered addressing the etiology of Veteran's headache condition.  

Where an examiner reports that an opinion cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Clarification is needed in this case.

The October 2010 VA examiner further opined that the current headache condition was at least as likely as not aggravated in service.  However, in a subsequent November 2010 addendum to the examination, the same examiner indicated that he reviewed the Veteran's claims file, and opined that there was no evidence presented demonstrating the existence of a preexisting headache disorder.  In providing the second and contradictory opinion, the examiner cited to a lack of evidence in the Veteran's service treatment records demonstrating a preexisting headache disorder, and noted that the Veteran checked the box "no" to frequent or severe headaches on his April 1968 induction physical examination report of medical history.  The examiner did not address the question of service incurrence.     

The examinations to date are inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Thus, a new medical examination and opinion are necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the two prior remands, the Board referred the Veteran's claim for TDIU to the Under Secretary for Benefits or Director of Compensation and Pension. 

In a February 2010 decision, the Director of Compensation and Pension found that entitlement to TDIU on an extraschedular basis was not warranted, but noted that record as reviewed at that time did not include the opinion the Board had requested regarding whether the Veteran's headaches may be secondary to his service-connected PTSD or rhinitis.  Likewise, in a March 2011 decision, the Director of Compensation and Pension confirmed and continued the February 2010 decision.  

However, as this case is being remanded for another medical opinion to address the specific question of service connection for a headache disability, the result of which may impact the question of entitlement to TDIU, the Board again refers the Veteran's claim of entitlement to TDIU on an extraschedular basis to the Director of Compensation and Pension for another opinion subsequent to the new VA examination.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims folder to the VA examiner who provided the October and November 2010 opinions for an addendum opinion.  If the examiner is unavailable, refer to the claims folder to an appropriate examiner to provide an opinion as to the likely etiology of the claimed headache disability.  The claims file must be made available to the examiner in conjunction with the examination.  Based on the examination and review of the record, the examiner should address the following: 

(a)  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran had a headache disorder that existed prior to his entry onto active duty? 

(b)  If the answer to (a) is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting headache disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease? 

Please identify any such evidence with specificity. 

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's headache disorder had its onset in service? 

(d)  If the answer to (a), (b), or (c) is no, is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's headaches have been caused or aggravated by his service-connected PTSD disability.  If the Veteran's headache disability is aggravated by his service-connected PTSD disability, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the headaches before the onset of aggravation. 

(e)  If the answer to (a), (b), (c) and (d) is no, is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's headaches have been caused or aggravated by his service-connected rhinitis disability.  If the Veteran's headache disability is aggravated by his service-connected rhinitis disability, to the extent possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the headaches before the onset of aggravation.

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If any aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of any headache disability (i.e., a baseline) before the onset of the aggravation. 

A complete rationale should be provided for any opinion expressed. 

2.  After completion of the foregoing, (to include consideration of whether service connection for headaches can be granted on any basis) the RO/AMC should refer the case to the Director, Compensation and Pension, for a determination as to whether the Veteran is entitled a total evaluation based on individual unemployability on an extraschedular basis, under 38 C.F.R. § 4.16(b).  The RO/AMC should include in this referral a full statement as to the Veteran's service-connected disabilities, employment history, education and vocational attainment and all other factors having a bearing on the issue. 

3.  When the development requested above has been completed, readjudicate the issues on appeal. Readjudication of the issue of entitlement to service connection for headaches, to include as secondary to service-connected rhinitis and PTSD should include consideration of the prior and amended versions of 38 C.F.R. § 3.310.  If any decision remains adverse, issue a supplemental statement of the case to the Veteran and his representative and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


